 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    MICHAEL RODRIGUEZ,                                   Case No. 2:17-cv-02344-RFB-CWH
 8                          Plaintiff,
                                                           ORDER
 9          v.
10    NAPHCARE, et al.,
11                          Defendants.
12

13          Presently before the court is plaintiff Michael Rodriguez’s Motion to Compel (ECF No.

14   99), filed on January 24, 2019. Defendants Larry Williamson, M.D. and Raymond Mondora,

15   M.D. filed a response (ECF No. 109) on February 22, 2019. Rodriguez filed a reply (ECF No.

16   115) on March 26, 2019.

17          Also before the court is Rodriguez’s Motion to Extend Time to File Reply (ECF No. 115),

18   filed on March 26, 2019. The motion is unopposed and therefore will be granted under Local

19   Rule 7-2(d).

20          Rodriguez moves to compel Drs. Williamson and Mondora to respond to various

21   interrogatories and requests for production of documents, arguing they failed to sufficiently

22   respond. Drs. Williamson and Mondora respond that they have provided all available information

23   and documents and there exists nothing to compel. They further state that their objections were

24   for preservation purposes, that no responsive information was withheld, and that no partial

25   responses were provided based on the objections.

26          The court has read and considered each interrogatory and request for production, the

27   corresponding objection, and the parties’ arguments. For the reasons stated in Drs. Williamson

28   and Mondora’s response, the court will deny the motion to compel.
 1          IT IS THEREFORE ORDERED that plaintiff Michael Rodriguez’s Motion to Compel

 2   (ECF No. 99) is DENIED.

 3          IT IS FURTHER ORDERED that Rodriguez’s Motion to Extend Time to File Reply

 4   (ECF No. 115) is GRANTED.

 5          IT IS FURTHER ORDERED that the clerk of court must detach and separately file

 6   Rodriguez’s reply (ECF No. 115, Ex. 6) in support of his motion to compel.

 7

 8          DATED: April 12, 2019

 9

10

11                                                      C.W. HOFFMAN, JR.
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
